UNIFIED SERIES TRUST 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 July 1, 2011 VIA EDGAR Linda B. Stirling, Esq. Securities and Exchange Commission Division of Investment Management 450 5th Street, NW, 5-6 Washington, DC 20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned hereby requests the acceleration of the effective date of Post Effective Amendment #189 to the Registration Statement of the above-referenced investment company, in respect of the Leeb Focus Fund and the Leeb Resources Fund, toFriday July 1, 2011 or as soon thereafter as practicable. Sincerely yours, UNIFIED SERIES TRUST By:/s/ Tara Pierson Tara Pierson, Secretary
